DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim 1-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
1.1. 	Claim 1 recites the limitations “the sample" (line 8) and “the object" (line 12). There is insufficient antecedent basis for these limitations in the claim. 
1.2.	Furthermore, claims 2-6 is rejected as well because they further limit and depend on claim 1.

2. 	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
2.1. 	Claim 7 recites the limitations “the sample" (line 26) and “the object" (line 30). There is insufficient antecedent basis for these limitations in the claim. 

3. 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
3.1. 	Claim 8 recites the limitations “the sample" (line 11) and “the object" (line 15). There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. Claim 1 is directed to “calculate magnetization of an inner part of each of the samples based on the acquired magnetization curve data and shape parameter of the sample by using a model representing magnetization of the object by separating the magnetization of the object into a magnetization component of a surface part and a magnetization component of an inner part of the object in accordance with a volume ratio between the surface part and the inner part of the object”, which are mathematical-calculations and/or mental process perform by a processor. The additional elements “A measurement apparatus comprising: a memory; and a processor coupled to the memory and configured to: acquire, for each of two samples which are objects made of a same material, have different sizes, and have similar shapes, magnetization curve data measured for the sample and a shape parameter including a dimension of the sample; and output the calculated result” are data collection and an extra-solution activity that is simply the outputting the result of the mathematical-calculations, which both elements simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 1 is Ineligible due to the following analysis:
4.1)	Step 1 (Statutory Category): Claim 1 is directed to a measurement apparatus, therefore, it is directed to a statutory category, i.e., a machine (Step 1: YES).
4.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 1 recites: calculate magnetization of an inner part of each of the samples based on the acquired magnetization curve data and shape parameter of the sample by using a model representing magnetization of the object by separating the magnetization of the object into a magnetization component of a surface part and a magnetization component of an inner part of the object in accordance with a volume ratio between the surface part and the inner part of the object, which are mathematical-calculations and/or mental process. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 1 do not claim a particular machine, and do not claim any transformation of a particular article to a different state in which the judicial exception/abstract-idea is implemented and/or integrated. Furthermore, it does not provide any particular context (e.g. motors, wind turbines, etc., of which there is no indication what kinds of images, or what kinds of data, are being manipulated), thus, do not belong to a particular technological environment, industry or field of use. Furthermore, using the mathematical-calculations and/or mental process for “separating the magnetization of the object into a magnetization component of a surface part and a magnetization component of an inner part of the object” is/are is a very broad, which could be applied in many different technological environments, industries or fields of use. Consequently, the claimed mathematical-calculations and/or mental process above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the mathematical-calculations and/or mental process, thus, monopolizing the mathematical-calculations and/or mental process in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the judicial exception/abstract-idea into a practical application).
4.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 1 recites the additional element(s) “A measurement apparatus comprising: a memory; and a processor coupled to the memory and configured to: acquire, for each of two samples which are objects made of a same material, have different sizes, and have similar shapes, magnetization curve data measured for the sample and a shape parameter including a dimension of the sample; and output the calculated result”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors for acquiring data and outputted the calculated result, which fall in the category of data collection and extra-solution activity. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

5. 	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 2 depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 2 is further recites the element(s) “wherein the processor is configured to calculate the magnetization of the inner part of each of the samples based on the magnetization curve data and the shape parameter of the sample by using a function which is derived from the model and represents the magnetization of the inner part of the sample from the magnetization and the dimension of each of the samples”, which are/is simply more calculations/mental-steps, value numbers, routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 2 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

6. 	Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 3 depends on claim 2 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 3 is further recites the element(s) “wherein the processor is configured to: store, in the memory, in association with each of a plurality of types of shapes, the function which is derived from the model that represents the magnetization of the object by separating the magnetization of the object into the magnetization component of the surface part and the magnetization component of the inner part of the object in accordance with the volume ratio between the surface part and the inner part of the object that has the shape and which represents the magnetization of the inner part of each of the two samples from the magnetization and the dimension of the sample; specify the shape of the sample based on the acquired shape parameter; specify a function that corresponds to the specified shape with reference to the memory; and calculate the magnetization of the inner part of each of the samples based on the magnetization curve data and the shape parameter of the sample by using the specified function”, which are/is simply more calculations/mental-steps, value numbers, routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 3 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

7. 	Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 4 depends on claim 3, which depends on claim 2 that depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 4 is further recites the element(s) “wherein the shape is any one of a cuboid, an elliptical sphere, and an elliptical cylinder”, which are/is simply more calculations/mental-steps, value numbers, routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 4 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

8. 	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 5 depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 5 is further recites the element(s) “wherein the two samples are samples machined by a same method”, which are/is simply more calculations/mental-steps, value numbers, routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 5 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

9. 	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 6 depends on claim 1, therefore, it has the abstract idea and also has the routine and conventional structure above said claims. 
In addition, claim 6 is further recites the element(s) “wherein the magnetization curve data is magnetization curve data measured by an open magnetic circuit type”, which are/is simply more calculations/mental-steps, value numbers, routine and/or conventional structure(s) previously known to the pertinent industry. 
Furthermore, Claim 6 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

10. 	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. Claim 7 is directed to “calculating magnetization of an inner part of each of the samples based on the acquired magnetization curve data and shape parameter of the sample by using a model representing magnetization of the object by separating the magnetization of the object into a magnetization component of a surface part and a magnetization component of an inner part of the object in accordance with a volume ratio between the surface part and the inner part of the object”, which are mathematical-calculations and/or mental process perform by a processor. The additional elements “A measurement method comprising: acquiring, by a computer, for each of two samples which are objects made of a same material, have different sizes, and have similar shapes, magnetization curve data measured for the sample and a shape parameter including a dimension of the sample; and outputting the calculated result” are data collection and an extra-solution activity that is simply the outputting the result of the mathematical-calculations, which both elements simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 7 is Ineligible due to the following analysis:
10.1)	Step 1 (Statutory Category): Claim 7 is directed to a measurement method, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).
10.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 7 recites: calculating magnetization of an inner part of each of the samples based on the acquired magnetization curve data and shape parameter of the sample by using a model representing magnetization of the object by separating the magnetization of the object into a magnetization component of a surface part and a magnetization component of an inner part of the object in accordance with a volume ratio between the surface part and the inner part of the object, which are mathematical-calculations and/or mental process. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 7 do not claim a particular machine, and do not claim any transformation of a particular article to a different state in which the judicial exception/abstract-idea is implemented and/or integrated. Furthermore, it does not provide any particular context (e.g. motors, wind turbines, etc., of which there is no indication what kinds of images, or what kinds of data, are being manipulated), thus, do not belong to a particular technological environment, industry or field of use. Furthermore, using the mathematical-calculations and/or mental process for “separating the magnetization of the object into a magnetization component of a surface part and a magnetization component of an inner part of the object” is/are is a very broad, which could be applied in many different technological environments, industries or fields of use. Consequently, the claimed mathematical-calculations and/or mental process above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the mathematical-calculations and/or mental process, thus, monopolizing the mathematical-calculations and/or mental process in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the judicial exception/abstract-idea into a practical application).
10.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 7 recites the additional element(s) “A measurement method comprising: acquiring, by a computer, for each of two samples which are objects made of a same material, have different sizes, and have similar shapes, magnetization curve data measured for the sample and a shape parameter including a dimension of the sample; and outputting the calculated result”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors for acquiring data and outputting the calculated result, which fall in the category of data collection and extra-solution activity. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

11. 	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. Claim 8 is directed to “calculating magnetization of an inner part of each of the samples based on the acquired magnetization curve data and shape parameter of the sample by using a model representing magnetization of the object by separating the magnetization of the object into a magnetization component of a surface part and a magnetization component of an inner part of the object in accordance with a volume ratio between the surface part and the inner part of the object”, which are mathematical-calculations and/or mental process perform by a processor. The additional elements “A non-transitory computer-readable recording medium storing a measurement program causing a computer to execute a processing, the processing comprising: acquiring, for each of two samples which are objects made of a same material, have different sizes, and have similar shapes, magnetization curve data measured for the sample and a shape parameter including a dimension of the sample; and outputting the calculated result” are data collection and an extra-solution activity that is simply the outputting the result of the mathematical-calculations, which both elements simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 8 is Ineligible due to the following analysis:
11.1)	Step 1 (Statutory Category): Claim 8 is directed to a non-transitory computer-readable recording medium, therefore, it is directed to a statutory category, i.e., a machine (Step 1: YES).
11.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 8 recites: calculating magnetization of an inner part of each of the samples based on the acquired magnetization curve data and shape parameter of the sample by using a model representing magnetization of the object by separating the magnetization of the object into a magnetization component of a surface part and a magnetization component of an inner part of the object in accordance with a volume ratio between the surface part and the inner part of the object. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 8 do not claim a particular machine, and do not claim any transformation of a particular article to a different state in which the judicial exception/abstract-idea is implemented and/or integrated. Furthermore, it does not provide any particular context (e.g. motors, wind turbines, etc., of which there is no indication what kinds of images, or what kinds of data, are being manipulated), thus, do not belong to a particular technological environment, industry or field of use. Furthermore, using the mathematical-calculations and/or mental process for “separating the magnetization of the object into a magnetization component of a surface part and a magnetization component of an inner part of the object” is/are is a very broad, which could be applied in many different technological environments, industries or fields of use. Consequently, the claimed mathematical-calculations and/or mental process above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the mathematical-calculations and/or mental process, thus, monopolizing the mathematical-calculations and/or mental process in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the judicial exception/abstract-idea into a practical application).
11.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 8 recites the additional element(s) “A non-transitory computer-readable recording medium storing a measurement program causing a computer to execute a processing, the processing comprising: acquiring, for each of two samples which are objects made of a same material, have different sizes, and have similar shapes, magnetization curve data measured for the sample and a shape parameter including a dimension of the sample; and outputting the calculated result”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors for acquiring data and outputted the calculated result, which fall in the category of data collection and extra-solution activity. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	FUJISAKI (Pub. No.: US 2019/0377033) teaches “A device includes: a memory that stores a measurement result of a first magnetization of a permanent-magnet corresponding to an external-magnetic field in an open-magnetic circuit; and a processor to divide the permanent magnet into meshes, generate a function based on the measurement-result, the function indicating a second magnetization corresponding to the external-magnetic field in a closed-magnetic circuit, the function including a parameter having a value, calculate a diamagnetic-field corresponding to the external-magnetic field based on the second magnetization for each of the meshes, calculate a third magnetization of the permanent-magnet, calculate an average of the third magnetizations, calculate an error between the first magnetization and the calculated average, correct the value of the parameter, and repeat the calculation of the second magnetization, the diamagnetic-field, the third magnetizations, the average, and the error, and the correction of the value of the parameter until the error falls below a threshold” (Abstract). 
b)	IWASA (Pub. No.: US 2017/0278602) teaches “R-T-B based permanent magnets have excellent magnetic properties and are used for home electric appliances, various kinds of motors such as voice coil motors (VCM) of hard disk drive and motors mounted on hybrid cars, and the like. When the R-T-B based permanent magnet is used for the motor or so, it is required to have a high coercivity for responding to a use environment of high temperature” (Paragraph [0004]). 
c)	FUJISAKI (Pub. No.: US 2016/0196372) teaches “A magnetization vector storing method includes: acquiring, by a computer, a saturation magnetization value of a material to be simulated from a database indicating the saturation magnetization value of each material; dividing each component of a magnetization vector indicating a magnetization state of the material to be simulated by the saturation magnetization value; and converting each component of the magnetization vector obtained after the dividing using the saturation magnetization into an integer value and storing the integer value in a storage unit” (Abstract).





	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867